         Case 4:18-cv-04836-DMR Document 68 Filed 10/30/19 Page 1 of 5



 1   M. ALIEU ISCANDARI (SBN 184307)
     ISCANDARI & ASSOCIATES
 2   303 Hegenberger Road Suite 311
     Oakland CA 94621
 3   Telephone: 510-606-9062

 4   TIEGA-NOEL VARLACK (SBN 248203)
     VARLACK LEGAL SERVICES
 5   225 W. Winton Avenue, Suite 207
     Hayward, CA 94544
 6
     TELEPHONE: 510.397.2008
 7   FACSIMILE: 510 397.2997
     e-mail: Tiega@varlacklegal.com
 8
     Attorney for Plaintiff
 9   YASMIN JENKINS

10   JEFFREY M. VUCINICH (SBN 67906)
     ELIZABETH D. RHODES (SBN 218480)
11   CLAPP MORONEY VUCINICH BEEMAN & SCHELEY
     1111 Bayhill Drive, Suite 300
12   San Bruno, CA 94066
     Telephone 650-989-5400
13   Facsimile: 650-989-5499

14   Attorney for Defendants EAST PALO ALTO POLICE OFFICERS
     DANIEL CANCILLA AND ROBERT WEIGAND
15
                                  UNITED STATES DISTRICT COURT
16
                         NORTHERN DISTRICT OF CALIFORNIA –SAN FRANCISCO
17

18
     YASMIN JENKINS, et al.,                          Case No. C18-04836 DMR
19
            Plaintiff,                                JOINT CASE MANAGEMENT
20                                                    CONFERENCE STATEMENT
            vs.
21
     DANIEL CANCILLA et al.,                          Date:        October 16, 2019
22                                                    Time:        1:30 p.m.
            Defendants.                               Judge:       Mag. Judge Donna M. Ryu
23                                                    Courtroom:   4, 4th floor (Oakland)
24

25

26

27
                                                  1
28   Joint Case Management Conference Statement
     Case No. C18-04836 DMR
         Case 4:18-cv-04836-DMR Document 68 Filed 10/30/19 Page 2 of 5



 1          Plaintiff YASMIN JENKINS and Defendants EAST PALO ALTO POLICE OFFICERS
 2   DANIEL CANCILLA and ROBERT WELGAND (“collectively known Defendants”),
 3   (collectively “Parties”) submit this joint case management statement.
 4      1. Jurisdiction and Service: Jurisdiction is pursuant to 28 U.S.C. §§ 1331 and 1343. There
 5          are no issues regarding personal jurisdiction or venue. All parties have been served. A
 6          prior Case Management Hearing occurred, following on which a CASE MANAGEMENT
 7          AND PRETRIAL ORDER FOR JURY TRIAL (Doc. 46) was issued on February 21, 2019.
 8          Trial is set for February 3, 2020.
 9      2. Facts:
10          Plaintiffs Facts: On September 19, 2017 Plaintiff was walking on Weeks Street in East
11          Palo Alto, CA when Defendants DANIEL CANCILLA and ROBERT WELGAND
12          unlawfully detained Plaintiff throwing Plaintiff down to the ground, twisting and injuring
13          her left shoulder -without probable cause-while trying to handcuff Plaintiff, who had not
14          been resisting arrest.
15          Defendants Facts: Plaintiff filed a state law tort claim alleging that she is owed $900,
16          because she claims this was in her wallet. A government claim dated September 11, 2017,
17          was filed by plaintiff which plaintiff related to her arrest on September 4, 2017, by Officer
18          Cancilla and Office Weigand, for possession of a crack pipe. She testified that this was her
19          only claim with respect to her arrest, not on September 19, 2017, but on September 4, 2017.
20          She now claims now that Officer Cancilla - at some unknown and unspecified time not
21          accurately stated in her complaint, and for which there is no evidence supporting her claim
22          - along with another Latin officer whose first name is Robert – but who is not Robert
23          Weigand, the named defendant, twisted her left arm while arresting her at some point in
24          2017, at an unknown time and location. She claims that this eventually caused a rotator
25          cuff tear, based on her statement that she went to the doctor one year later, and reported to
26          the Emergency Room doctors at Kaiser in Redwood City that a police officer threw her to
27
                                                     2
28   Joint Case Management Conference Statement
     Case No. C18-04836 DMR
        Case 4:18-cv-04836-DMR Document 68 Filed 10/30/19 Page 3 of 5



 1         the ground one year ago, and “she feels like a lot of shoulder pain worsened after arm
 2         twisted behind her back by police officer.” However, she does not know when this
 3         occurred. Despite the fact that all of police reports relating to her arrests over the course of
 4         years have been provided to her by defense counsel, there is no indication of when and
 5         where this incident allegedly occurred. No arrest occurred on September 19, 2019. The
 6         plaintiff’s government tort claim does not list any personal injuries or claim that she
 7         suffered physical injuries of any kind.
 8                Plaintiff’s counsel previously informed the court that plaintiff would voluntarily
 9         produce whatever evidence he had of the plaintiff’s claims and work to resolve the matter
10         forthwith. The mediation was unsuccessful and there is no evidence that has been
11         produced, other than medical records which are dated one year after the fact in which
12         plaintiff claims her shoulder was hurt, to substantiate her claims.
13                Defendants mistakenly served discovery outside of the time frame for discovery to
14         attempt to get answers from plaintiff and her counsel.
15      3. Motions: All motions must be heard by November 14, 2019. Defendants will request via
16         administrative motion that the court permit the filing of a Rule 56 Motion for Summary
17         Judgment to be filed immediately.
18      4. Amendment of Pleadings: N/A
19      5. Evidence Preservation: Plaintiff has preserved her medical records and treatment with
20         medical health care professionals to date. Defendants have preserved their investigation
21         files concerning the incident and produced all documents. There is no video
22         documentation or other media, and in particular, plaintiff cannot establish where and when
23         she is alleging she was hurt.
24      6. Disclosures: Both parties have made disclosures.
25      7. Discovery: Discovery closed on September 17, 2019. Expert discovery closed on October
26         15, 2019.
27
                                                     3
28   Joint Case Management Conference Statement
     Case No. C18-04836 DMR
        Case 4:18-cv-04836-DMR Document 68 Filed 10/30/19 Page 4 of 5



 1      8. Class Actions: N/A
 2      9. Related Cases: None
 3      10. Relief:
 4      11. Plaintiffs Statement:
 5         At a trial of the instant matter, Plaintiff will seek punitive damages, compensatory
 6         damages, expert witness fees reasonable attorney’s fees pursuant to Title 42 U.S.C. 1988(b)
 7         and (c).
 8      12. Defendants’ Statement:
 9         Defendants will seek reasonable attorneys' fees pursuant to Title 42 U.S.C. section 1988
10         and California Code of Civil Procedure sections 1021.7 and 1038.
11      13. Settlement and ADR: The mediation of this matter set forth above did not result in
12         resolution of the matter as stated above.
13      14. Other References: N/A
14      15. Narrowing of Issues: The issues have been narrowed as the complaint is now composed
15         of non-Monell claims. There are no state law claims, as representation was made on the
16         record that such claims are dismissed. All that remains are federal claims, which
17         defendants believe are unstated due to lack of evidence or are otherwise protected by
18         qualified immunity.
19      16. Other Matters: N/A
20

21   DATED: October 29, 2019                               ISCANDARI & ASSOCIATES
22

23
                                                           By:   ___/s/_M. Alieu Iscandari
24                                                               M. Alieu Iscandari
                                                                 Attorney for Plaintiff
25                                                               YASMIN JENKINS
26

27
                                                       4
28   Joint Case Management Conference Statement
     Case No. C18-04836 DMR
        Case 4:18-cv-04836-DMR Document 68 Filed 10/30/19 Page 5 of 5



 1

 2
     DATED: October 29, 2019                          VARLACK LEGAL SERVICES
 3

 4                                                    By:   /s/ Tiega-Noel Varlack
                                                            Tiega-Noel Varlack
 5                                                          Attorney for Plaintiff
                                                            YASMIN JENKINS
 6

 7
     DATED: October 29, 2019                          CLAPP, MORONEY, VUCINICH, BEEMAN
 8                                                    SCHELEY, A PROFESSIONAL
                                                      CORPORATION
 9

10
                                                      By: __/s/ Elizabeth D. Rhodes
11                                                          Jeffrey M. Vucinich
                                                            Elizabeth D. Rhodes
12
                                                            Attorneys for Defendants EAST PALO
13                                                          ALTO POLICE OFFICERS
                                                            DANIEL CANCILLA and
14                                                          ROBERT WEIGAND

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                  5
28   Joint Case Management Conference Statement
     Case No. C18-04836 DMR
